DETAILED ACTION
1)       Acknowledgement is made of Amendment received on 2/9/2021.                      Claims 1-3, 7, are amended.   
Information Disclosure Statement
2)       The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
          The prior art references incorporated by reference recited in the Specification [0038] are to be listed on form PTO-1449 and copies of any recited foreign prior art references are to be provided for review.                               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-21, are rejected under 35 U.S.C. 103 as being unpatentable over   Malm et al. (US 2012/0255440).
Claims 1-3, 7: Malm discloses a de-air system 3 for processing a white water spray ejected from a forming wire in a forming section of a paper machine having a 
           Claims 4-6: the invention is disclosed per claim 1, above.  Malm is silent, however, it would have been obvious to one skilled in the art at the time the invention was filed, that at least one air outlet be disposed in a ceiling of its respective channel since the outlet 27 is near the ceiling as shown in Figure 4.  At least one air outlet is 
Claim 8: the invention is disclosed per claim 1, above.  The walls include side walls for which greater than 80% of the side walls are within 5 degrees of vertical.
          Claims 9-10: the invention is disclosed per claim 1, above.  Malm is silent on the first and second air outlet being of different sizes, however, it would have been obvious to one skilled in the art at the time the invention was filed that the air outlets be of different sizes depending on the process requirements, in view that Malm recites that the openings 27 can be of different shapes [0043].   It would have been obvious that the air outlets be of adjustable size to accommodate different shapes.   
Claim 11: the invention is disclosed per claim 1, above.  The roof 24 includes dearation unit 3 opening for drainage ([0047]-[0049]).
Claim 12: Malm discloses a paper machine configured to fabricate paper, the paper machine including the de-air system per above in claim 1 (Malm, claims 1, 9-11).
          Claims 13-14: the invention is disclosed per claim 12, above.  Malm is silent on a turbine disposed between the forming wire and the de-air system to recover energy from the whitewater spray, however, it would have been obvious to one skilled in the art at the time the invention was filed, to install an energy recovery turbine or a similar energy recovery apparatus in order to recover the energy and reduce the operational costs.   It would have been obvious that the entrances of the de-air system comprise leading edges shaped to match a corresponding shape of the turbine.   
           Claim 15: the invention is disclosed per claim 12, above.   The air outlets are disposed outside the frame of the paper machine (Figure 4). 
           Claim 16: the invention is disclosed per claim 12, above.   It would have been obvious that the inner portion of the de-air system be disposed inside the frame of the paper machine, and the outer portion comprising the liquid outlets of the de-air system be disposed outside the frame depending on the paper machine configuration. 
Claim 17: the invention is disclosed per claim 1, above.   Malm discloses a calming station in a paper machine.   The calming station, formed by the second chamber 6 of the dearation unit 3, is configured for use with a forming section of a paper machine to reduce turbulence in a liquid flowing from the forming section into a flume of the paper machine ([0003], [0047], [0059], Figures 2-4).   The calming station includes: a liquid inlet 38 configured to receive the liquid; a liquid outlet 39 configured to convey the liquid out of the calming station; and a gate/baffle/screen 21, 7, through and/or around which the liquid may flow.   The gate/baffle/screen has a pattern of bars configured to modify the flow of liquid through and/or around the gate/baffle/screen ([0060], Figures 2, 11).   The gate/baffle/screen 21, 7, can be divided into two portions each one having a pattern of bars, i.e. divided in a first portion having a first pattern and a second portion having a second pattern ([0003], [0010], [0032]-[0066], Figures 1-11). 
          Claim 18: Malm discloses a paper machine configured to fabricate paper, the paper machine including the de-air system of claim 17 (Abstract, claims 1, 9-11).
          Claims 19-20: the invention is disclosed per claim 17, above.   Malm discloses a gate/baffle/screen 21, 7, through and/or around which the liquid may flow.   The gate/baffle has a pattern of bars configured to modify the flow of liquid through and/or around the gate/baffle.  The gate/baffle/screen 21, 7, can be divided into two portions each one having a pattern of bars, i.e. divided in a first portion having a first pattern and a second portion having a second pattern.   Malm does not disclose that the gate comprises the adjustable gate, however, it would have been obvious to one skilled in the art at the time the invention was filed that the gate be made an adjustable gate, since the gate operates wherein the first portion having the first pattern and the second portion having the second pattern. 
Claim 21: Malm discloses a method for removing air from whitewater ejected through a forming wire of a paper machine and comprising air bubbles.   The method providing the paper machine of claim 12.   The method includes: separating white water into channels 15 that, between white water entrances to the channels and liquid outsets of the channels, and excluding air outlets from the channels, are substantially fluidicaliy independent; segregating the white water into liquid and gas phases by inducing a centrifugal force in the liquid phase within the channels to drive the air bubbles out of the liquid phase [0056]; and evacuating the gas phase through the air outlets of the channels.            
Response to Amendment
4)       Claims 1-11, 17, 19-20, rejections under 35 U.S.C. 112(b), second paragraph, are withdrawn. 
5)       Claims 1-3, 7-8, 11-12, 15, 17-18, 21, rejections under 35 U.S.C. 102(a)(2) as anticipated over Malm et al. are withdrawn.                                                                     6)       Applicants’ arguments filed 2/2/2021, have been fully considered but they are not persuasive.
           Applicants allege that the cited prior art, Malm, does not disclose a de-air structural features that ensure that “between the respective entrances and liquid outlets of the de-air system, and excluding the air outlets, there is no substantial fluid communication between the channels”.
The deflectors and the curved guide walls of Malm are similarly positioned as do the deflectors and guide walls shown in the present Figures 3A and 3B for a similar fluid communication between the channels.  Between their respective entrances and liquid outlets, it would have been obvious, to one skilled in the art at the time the invention was filed, that the curved deflectors 4 and the curved guide walls 10 of Malm be positioned so there is no substantial fluidic communication between the channels ([0003], [0010], [0032]-[0066], Figures 1-11).   
Conclusion
7)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748